Case 2:15-cv-05346-CJC-E Document 445-49 Filed 10/29/20 Page 1 of 5 Page ID
                                #:30199




                     Exhibit 2-Q
       Evidence Packet in Support of Defendant’s Motions for Summary Judgment



          U.S.D.C., Central District of California, Case No.: 2:15-cv-05346-CJC-E




                                                                                     Exhibit 2Q
                                                     White Decl. ISO Disney's SJ Motion P.0850
Case 2:15-cv-05346-CJC-E Document 445-49 Filed 10/29/20 Page 2 of 5 Page ID
                                #:30200




                                                                            Exhibit 2Q
                                            White Decl. ISO Disney's SJ Motion P.0851
Case 2:15-cv-05346-CJC-E Document 445-49 Filed 10/29/20 Page 3 of 5 Page ID
                                #:30201




                                                                            Exhibit 2Q
                                            White Decl. ISO Disney's SJ Motion P.0852
Case 2:15-cv-05346-CJC-E Document 445-49 Filed 10/29/20 Page 4 of 5 Page ID
                                #:30202




                                                                            Exhibit 2Q
                                            White Decl. ISO Disney's SJ Motion P.0853
Case 2:15-cv-05346-CJC-E Document 445-49 Filed 10/29/20 Page 5 of 5 Page ID
                                #:30203




                                                                            Exhibit 2Q
                                            White Decl. ISO Disney's SJ Motion P.0854
